DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawings filed May 24, 2022 overcome the drawings objections with respect to the features of claims 1, 7, 8, and 9. However, the drawings do not overcome the objection with respect to claim 16, as the claim still recites “forming the plate-shaped semi-finished products,” which are not shown. 
The substitute specification filed May 24, 2022 overcomes specification objections.
The amendment to the claims filed May 24, 2022 overcomes the claim objections, and rejections under 35 USC 112(b). The cancellation of claims 18 and 19 renders the rejections under 35 USC 101 moot.
Applicant’s arguments regarding the 35 USC 103 rejections of claims 1-19 have been fully considered but are not persuasive for the following reasons:
Regarding Applicant’s assertion that Akihiro teaches a different type of container that serves a different purpose (Applicant’s Remarks at p. 9), the examiner disagrees, pointing out that the claims do not recite a particular purpose, but instead recite “a container for receiving, storing and dispensing liquids and/or viscous substances or fuel or propellant or drinking water. Akihiro discloses a container capable of receiving, storing and dispensing liquids and/or viscous substances as claimed.
Regarding Applicant’s assertion that Akihiro does not disclose a microscopic surface structure comprising at least one groove and/or channel shaped capillary because the baffle 51 is referred to as a “large baffle 51” (Applicant’s Remarks at p. 10), the examiner disagrees, pointing out that the rejection does not point to the baffle 51, but instead refers to the baffle 52 of Akihiro (see Non-Final Office Action at p. 12). The baffle 52 of Akihiro is smaller than the baffle 51, but otherwise has the same shape and structure as the baffle 51 (Akihiro at para. [0081]). The baffle 52 of Akihiro is a structure on an inside surface of the container 20 that is shaped as a groove or channel and uses the capillary effect (Akihiro at para. [0081]), and thus, Akihiro discloses a surface structure comprising at least one groove and/or channel shaped capillary as claimed.
Regarding Applicant’s assertion that features are to be taken as a whole, and individual references for individual words are not appropriate and/or are hindsight reasoning (Applicant’s Remarks at p. 10), the examiner disagrees, pointing out that the “microscopic” part of the limitation “microscopic surface structure” is merely referring to the size, and Jolner teaches a “microscopic surface structure.” Further, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." MPEP 2145(X)(A), citing In re McLaughlin, 170 USPQ 209, 212 (CCPA 1971).
Regarding Applicant’s assertion that Jolner is different from the instant application because the liquid is not directed to a specific point and Jolner does not teach use in microgravity (Applicant’s Remarks at p. 11), the examiner disagrees, pointing out that Akihiro is relied upon for directing the liquid (see Non Final Office Action at p. 17), and the claims do not recite microgravity. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV), citing In re Keller, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s assertion that the reasons for the combination are conclusory (Applicant’s Remarks at p. 11), the examiner disagrees, pointing out that clear and articulated rationale for the modification of the base reference is provided at pp. 13-14 of the Non-Final Office Action, based on the teachings of Jolner and the understanding of a person having ordinary skill in the art at the time the invention was filed.
Regarding Applicant’s assertion that the proposed combination would render the reference inoperable (Applicant’s Remarks at p. 11), the examiner disagrees. Applicant has not provided any reason the base reference would be rendered inoperable, and further, acknowledges that Akihiro utilizes the capillary effect (Applicant’s Remarks at p. 9). The proposed modification is to simply state the particular size of the capillary structure, which Akihiro notes is dependent upon the particular fluid used (Akihiro at paras. [0079], [0081]).
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate-shaped semi-finished products” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the limitation “liquids and/or viscous substances or fuel or propellant or drinking water” in lines 2-3. It is unclear what is covered by this limitation. For example, the claim later recites “to convey the liquid and/or viscous substances” in lines 10-11. Does this mean “liquid and/or viscous substances” does not include “fuel or propellant or drinking water”? For purposes of examination, this limitation will be interpreted to mean “liquids and/or viscous substances,” which is consistent with amended claims 16 and 17.
Claim 12 recites the limitation “metal or steel or stainless steel or aluminum or titanium or an alloy thereof or a combination thereof” in lines 3-4. The scope of the alternative options provided is unclear. First, “metal” encompasses all of the other options. Second, the language is unclear whether “an alloy thereof” is referring to “titanium,” or any of the previously listed materials. Is “a combination thereof” referring to “an alloy thereof” or “titanium” or any of the previously listed materials? For purposes of examination, this limitation will be interpreted to mean “a metal comprising steel, stainless steel, aluminum, or titanium.”
Claim 16 recites the limitation “forming the plate-shaped semi-finished products to produce individual components” in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be interpreted to mean “forming a plurality of plate-shaped semi-finished products to produce individual components”.  
Claims 2-6 and 8-17 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP2006308565) in view of Jolner (WO 81/01825).
With respect to claim 1, Akihiro discloses a container (tank 10) for receiving, storing and dispensing liquids and/or viscous substances or fuel or propellant or drinking water (tank 10 stores liquid fuel, para. [0059]), comprising a casing (container 20, Fig. 2) with a surface structure (baffle 52, Figs. 3-4) at least partially integrally formed on the casing (baffle 52 is integrally formed on inside surface of container 20, see Fig. 3), at least one groove- and/or channel-shaped capillary (baffle 52 has the same shape as large baffle 51 and forms a capillary, para. [0081], Fig. 4) which is arranged in an inner space of the container (inside of container 20) at an inner surface of the casing (inside surface of container 20, see Fig. 4) and with an end (end of baffle 52 at bottom of container 20, Fig. 4) facing an outlet opening (outlet 50, Fig. 2, para. [0010]) of the container (container 20), which extends towards an area (baffle 52 extends towards bottom of container 20, Fig. 4) adjacent to or next to the outlet opening (outlet 50, Fig. 2) of the container (container 20) and which is formed by two side walls (side walls of baffle 251, see Fig. 6; baffle 52 has the same shape as baffle 51, 251, para. [0081]) to convey the liquid and/or viscous substance within the capillary (baffle 52) to the outlet opening (baffle 52 conveys fluid to outlet 50, see para. [0079]) of the container (container 20).
Akihiro does not expressly disclose that the surface structure is microscopic. Akihiro teaches that the construction of the baffle 52, including width and thickness are determined by surface tension “according to the attribute of the fluid which should be treated” (paras. [0079], [0081]).
Jolner teaches a container having a bottom with a plurality of narrow channel-shaped grooves that act as capillaries (Abstract). Jolner teaches that the grooves have an internal width between 0.3 and 0.5 mm in order to permit the grooves to act as capillaries (p. 2, ll. 29-32). Jolner further teaches that the grooves suck liquid into the grooves because of the capillary effect of the grooves (p. 3, ll. 2-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro to have the surface structure comprising at least one approximately groove- and/or channel-shaped capillary to have a dimension of less than 1 mm as taught by Jolner for the purpose of providing sufficient capillary suction as acknowledged by Jolner (p. 2, ll. 29-32) and Akihiro (paras. [0079], [0081]). 
Additionally, a person of ordinary skill in the art would have appreciated that the smaller a cross sectional dimension is (including as small as possible, under 1 mm) in a capillary groove/tube, the better the capability of said capillary groove/tube is, to transfer liquid fuel through surface tension effects. In other words, there is a direct relationship between performance of a capillary groove in a liquid fuel tank, and the cross-sectional dimension of said capillary groove/tube.
Additionally and in the alternative, if an argument may be made that Akihiro’s container (or Akihiros’ container as modified by Johlner’s above) includes capillaries known to measure in the sub-millimeter range, but without expressly including that a “length, size and/or dimensions order” spans an entirety of a claimed range of 0-1 mm (note claim interpretation on page 5 of Non-Final Office Action), it would have been obvious to a person of ordinary skill in the art having the teachings of Akihiro and Jolner at the time the application was filed, to additionally provide that the disclosed surface structure is “microscopic”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 2, Akihiro further teaches the at least one groove- and/or channel-shaped capillary (baffle 52) at the inner surface (inside surface of container 20) of the casing (container 20) is formed longitudinally or essentially longitudinally and arranged in a plane (baffles 52 extend longitudinally and are in a plane, see cross-sectional view of Fig. 2) coinciding with the length axis (extending vertically through outlet 50, see Fig. 2) of the container (container 20).
With respect to claim 3, Akihiro further teaches the at least one groove- and/or channel-shaped capillary (baffle 52) at the inner surface (inside surface of container 20) of the casing (container 20) extends at least partially or completely across the entire length of the container (baffle 52 extends at least partially across the length of container 20).
Regarding claim 4, Akihiro further teaches the inner surface of the casing (inner surface of tank 10) of the container (tank 10) comprises two or more groove- and/or channel-shaped capillaries (four baffles 52, para. [0062]).
Regarding claim 5, Akihiro further teaches two or more groove- and/or channel- 3shaped capillaries (baffles 52) are placed to each other at regular distances, individually and/or in groups (four baffles 52 are spaced a regular distance, Fig. 4), in particular that they are arranged individually and/or in groups around the circumference of the inner surface (18) of the casing (12) at any pitch, preferably of 180°, 120°, 90°, 60°, 30°, 15°, 10° or 5°, etc. (four baffles 52 are spaced by 90°, para. [0062]).
Regarding claim 6, Akihiro further teaches the inner surface (inside surface of container 20) of the casing (container 20) of the container (tank 10) is completely or essentially completely provided with groove- and/or channel-shaped capillaries (four baffles 52 are spread across entire inner surface, see Fig. 3).
Claims 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner, and further in view of Pessana (U.S. 8,043,396).
Regarding claim 8, Akihiro further discloses the container according to claim 1, characterized in that a gas pressurizer (a gas pressurizer is inherent because container 20 is at a different pressure than tank 10, see para. [0095]) of the inner space (inside of container 20) of the container (tank 10) is assigned to the container (tank 10). 
Akihiro in view of Jolner does not expressly disclose the liquid and/or viscous substance can be conveyed from the container to a drive or combustion chamber.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana teaches that propellant from the fuel tank is fed into engine supply lines and to the engine (understood to represent a “drive”) of the space vehicle (col. 1, ll. 23-27).
It would have been obvious to one of ordinary skill in the art, having the teachings of Akihiro, Jolner, and Pessana before the effective filing date of the claimed invention, to have modified the container of Akihiro/Jolner to convey the liquid to a drive or combustion chamber, as taught by Pessana.  A person of ordinary skill in the art would have appreciated the advantage of the modification, as it beneficially allows transfer of propellant to an engine required to propel a spacecraft (Pessana col. 1, ll. 23-27). 
Regarding claim 9, Akihiro further teaches the container (Akihiro, container 20) is provided with an inlet opening (Akihiro, inlet tube 3, Fig. 2) arranged facing away from the outlet opening (Akihiro, outlet 50, Fig. 2) of the container (Akihiro, container 20) and communicating with the gas pressurizer.
Regarding claim 11, Akihiro in view of Jolner does not expressly disclose the container is designed in a lightweight construction. 
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches that the tank is made from light-weight components, which help to lower costs and provide higher performance (col. 1, ll. 28-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a lightweight construction for the purpose of lowering costs and improving performance as recognized by Pessana (col. 1, ll. 28-32). 
Regarding claim 12, Akihiro as modified by Jolner does not expressly disclose the container or the casing of the container is made of metal or steel or stainless steel or aluminum or titanium or an alloy thereof or a combination thereof.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches that it is known in the art to make a propellant tank from titanium (col. 1, ll. 41, 60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to be made of metal because Pessana teaches titanium is a suitable material (col. 1, ll. 41, 60) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. 
Regarding claim 14, Akihiro in view of Jolner does not expressly disclose the container or the casing of the container, is made of plastic or fiber-reinforced plastic or fiber composite material.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches the liner is formed from plastic, such as PTFE that is reinforced with fibers (col. 2, ll. 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to be made of plastic for the purpose of providing a lightweight tank with lower cost as recognized by Pessana (col. 2, l. 35; col. 1, ll. 28-32).
Regarding claim 15, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container is formed of thermoplastic fiber composite material, which is made of a thermoplastic matrix material of polyamide (PA), polybutylene terephthalate (PBT), polyether ketone (PEEK), polyether sulfone (PES), polypropylene (PP), polyphenylene sulphide (PPS) or polysulfone (PSU), and/or a combination thereof, without or with pre-impregnated fibers, preferably aluminum oxide, aluminum nitride, aramid, basalt, boron nitride, glass, graphite, carbon, nylon, polyethylene, polyester, silicon carbide, silicon nitride and/or ceramics fibers and/or a combination thereof.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches the liner is formed from plastic, such as PTFE that is reinforced with fibers (col. 2, ll. 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have the casing be made of plastic for the purpose of providing a lightweight tank with lower cost as recognized by Pessana (col. 2, l. 35; col. 1, ll. 28-32).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner as applied to claim 1 above, and further in view of Sacher (WO 2010/063449).
Regarding claim 10, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container is provided with a refillable reservoir arranged in the area of the outlet opening and upstream of the outlet opening, or a similar propellant management device (PMD).
Sacher teaches a container for storing and discharging liquids for use in a low gravity environment (Abstract). Sacher teaches a refillable reservoir arranged in the region of the outlet opening (p. 7, ll. 35-36 of attached English translation). Sacher further teaches the refillable reservoir is a propellant management device and is used for collecting and metering off the liquids or viscous substances (p. 7, ll. 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a refillable reservoir for collection and dosed discharge in the area of the outlet opening for the purpose of collecting and metering off the fuel as recognized by Sacher (p. 7, ll. 35-39).
Regarding claim 13, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container or the casing of the container is provided with a coating of plastic or of fiber- reinforced plastic or fiber composite.
Sacher teaches a container for storing and discharging liquids for use in a low gravity environment (Abstract). Sacher teaches a coating on the container made of fiber-reinforced plastic or fiber composite material (p. 6, ll. 12-13). Sacher further teaches that the coating increases rigidity and strength of the container (p. 6, ll. 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a coating on the casing for the purpose of increasing rigidity and strength as recognized by Sacher (p. 6, ll. 13-14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner as applied to claim 1 above, and further in view of Pessana (U.S. 8,043,396) and Dandaleix (US 2014/0283936).
Regarding claim 16, Akihiro as modified by Jolner discloses a container for receiving, storing and dispensing liquids and/or viscous substances with a casing (12) and at least one 5groove- and/or channel-shaped capillary (20) formed integrally with the casing (12), according to claim 1 as discussed above. 
Akihiro in view of Jolner does not expressly disclose a method for producing the container comprising the following steps: a) plastic forming the plate-shaped semi-finished products to produce individual components of the casing of the container, b) introducing and/or applying of a microscopic surface structure into/onto/to at least one of the individual components of the casing of the container with the at least one groove- and/or channel-shaped capillary by using ablating or machining method, and/or by an embossing method and/or by an additive method by direct metal laser sintering (DMLS), selective laser melting (SLM), selective laser sintering (SLS), additive layer manufacturing (ALM), electron beam melting (EBW), and c) joining of the individual components of the casing into a container.
Pessana teaches a method for producing a propellant tank for a space platform (col. 1, ll. 5-10). Pessana teaches providing plate-shaped semi-finished products and plastic forming of the plate-shaped semi-finished products (upper and lower domes 12, 11, see Fig. 4) to produce individual components of the casing of the container (upper and lower domes 12, 11, see Fig. 4, col. 4, ll. 48-51). Pessana teaches joining the individual components (upper and lower domes 12, 11) of the casing into a container via welding (col. 5, ll. 48-50). Pessana teaches that this manufacturing method provides a reduction in the development time and costs (col. 1, ll. 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the container of Akihiro in view of Jolner by providing plate-shaped semi-finished products, plastic forming the plate-shaped semi-finished products to form individual components, and welding the individual components for the purpose of manufacturing the tank with reduced development time and cost as recognized by Pessana (col. 1, ll. 48-52). 
Dandaleix teaches a liquid tank for a spacecraft (para. [0001]). Dandaleix teaches a capillary structure within the tank for retaining liquid by capillarity (para. [0010]). Dandaleix further teaches manufacturing the capillary structure by layer manufacturing, additive manufacturing, selective laser sintering, selective laser melting, rapid prototyping, direct digital manufacturing, or 3D printing (para. [0061]). Dandaleix further teaches that this manufacturing method permits the capillary structure to be manufactured from a single piece and is a fast manufacturing method (paras. [0058]-[0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Akihiro in view of Jolner and Pessana to apply the microscopic surface structure to the individual components by additive manufacturing for the purpose of providing a fast manufacturing method as recognized by Dandaleix (para. [0059]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner as applied to claim 1 above, and further in view of Dandaleix (US 2014/0283936).
Regarding claim 17, Akihiro as modified by Jolner discloses a container for receiving, storing and dispensing liquids and/or viscous substances with a casing and at least one groove- and/or channel-shaped capillary formed integrally with the casing, according to claim 1 as discussed above. 
Akihiro in view of Jolner does not expressly disclose a method of producing the container comprising the following step: Producing the casing (12) of the container (10) and introducing and/or applying of a microscopic surface structure (16) into/onto/to the casing (12) of the container (10) with the at least one groove- and/or channel- shaped capillary (20) using a generative method, by way of 3D- printing, direct metal laser sintering (DMLS), selective laser melting (SLM), selective laser sintering (SLS), additive layer manufacturing (ALM), electron beam melting (EBW).
Dandaleix teaches a liquid tank for a spacecraft (para. [0001]). Dandaleix teaches a capillary structure within the tank for retaining liquid by capillarity (para. [0010]). Dandaleix further teaches manufacturing the capillary structure by layer manufacturing, additive manufacturing, selective laser sintering, selective laser melting, rapid prototyping, direct digital manufacturing, or 3D printing (para. [0061]). Dandaleix further teaches that this manufacturing method permits the capillary structure to be manufactured from a single piece and is a fast manufacturing method (paras. [0058]-[0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Akihiro in view of Jolner to apply the microscopic surface structure onto the casing by a generative method for the purpose of providing a fast manufacturing method as recognized by Dandaleix (para. [0059]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731